FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                    December 9, 2022

                                   No. 04-22-00387-CR

                  EX PARTE Franklin Jose VELASQUEZ MARTINEZ
                                     Appellant

                       From the County Court, Kinney County, Texas
                                 Trial Court No. 10369CR
                        Honorable Roland Andrade, Judge Presiding


                                      ORDER
         On December 8, 2022, appellant filed an unopposed second motion requesting an
extension of time to file appellant’s reply brief. The motion is GRANTED. Appellant’s reply
brief is due no later than December 28, 2022.

      It is so ORDERED on December 9, 2022.

                                                              PER CURIAM



      ATTESTED TO:__________________________
                  MICHAEL A. CRUZ,
                  CLERK OF COURT